 USDC IN/ND case 3:20-cv-00959-JD-MGG document 5 filed 12/04/20 page 1 of 5


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 LEON Z. KYLES, JR.,

                Petitioner,

                       v.                          CAUSE NO. 3:20-CV-959-JD-MGG

 WARDEN,

                Respondent.

                                 OPINION AND ORDER

       Leon Z. Kyles, Jr., a prisoner without a lawyer, filed a habeas petition

challenging his detention at the Westville Correctional Facility. On December 10, 2007,

the Allen Superior Court sentenced him as a habitual offender to thirty years of

incarceration for unlawful possession of a firearm. He was released on parole, but, on

July 30, 2019, the Indiana Parole Board revoked it. On July 28, 2020, Kyles had another

hearing before the Indiana Parole Board but was not released on parole. Pursuant to

Section 2254 Habeas Corpus Rule 4, the court must dismiss the petition “[i]f it plainly

appears from the petition and any attached exhibits that the petitioner is not entitled to

relief in the district court.”

       In the petition, Kyles argues he is entitled to habeas relief because he was

erroneously sentenced as a habitual offender. He further argues that he is entitled to

habeas relief because his parole officer refused to disclose material information and

incorrectly advised him to waive his preliminary hearing prior to the parole revocation
 USDC IN/ND case 3:20-cv-00959-JD-MGG document 5 filed 12/04/20 page 2 of 5


hearing in July 2019. The statute of limitations for habeas corpus cases is set forth in 28

U.S.C. § 2244(d), which provides:

       (1) A 1-year period of limitation shall apply to an application for a writ of
       habeas corpus by a person in custody pursuant to the judgment of a State
       court. The limitation period shall run from the latest of--

              (A) the date on which the judgment became final by the
              conclusion of direct review or the expiration of the time for
              seeking such review;

              (B) the date on which the impediment to filing an
              application created by State action in violation of the
              Constitution or laws of the United States is removed, if the
              applicant was prevented from filing by such State action;

              (C) the date on which the constitutional right asserted was
              initially recognized by the Supreme Court, if the right has
              been newly recognized by the Supreme Court and made
              retroactively applicable to cases on collateral review; or

              (D) the date on which the factual predicate of the claim or
              claims presented could have been discovered through the
              exercise of due diligence.

       (2) The time during which a properly filed application for State post-
       conviction or other collateral review with respect to the pertinent
       judgment or claim is pending shall not be counted toward any period of
       limitation under this subsection.

       For the sentencing claim, the limitations period began to run at the conclusion of

his direct appeal. The Court of Appeals of Indiana affirmed Kyles’ conviction and

sentence on direct appeal on June 19, 2008, and Kyles did not file a petition to transfer

his case to the Indiana Supreme Court. Therefore, his conviction became final for

purposes of 28 U.S.C. § 2244(d)(1)(A) when the time for petitioning the Indiana

Supreme Court for a transfer expired on August 4, 2008. See Ind. App. R. 57(c)(1)



                                             2
 USDC IN/ND case 3:20-cv-00959-JD-MGG document 5 filed 12/04/20 page 3 of 5


(petition for transfer must filed within forty-five days after adverse decision).

According to the petition, Kyles did not initiate any post-conviction proceedings in

State court, so the federal limitations period expired one year later on August 4, 2009.

As a result, when Kyles filed this habeas petition in November 2020, he was more than

eleven years too late. Therefore, the claim that he should not have been designated as a

habitual offender for purposes of sentencing is untimely.

       With respect to Kyles’ claim that the parole officer prevented him from receiving

a fair parole revocation hearing, the limitations period began to run when he discovered

the factual predicate for his claim. This discovery necessarily must have occurred by the

date of the parole revocation hearing on July 30, 2019. The one-year limitations period

for this claim expired on July 30, 2020, but Kyles did not file the habeas petition until

three months later. Therefore, the allegations regarding his parole officer are untimely.

       Kyles explains that he has had limited access to the law library since July 2019,

which the court construes as an argument for equitable tolling. “[A] petitioner is

entitled to equitable tolling only if he shows (1) that he has been pursuing his rights

diligently, and (2) that some extraordinary circumstance stood in his way and

prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010). For diligence,

federal habeas petitioners must show reasonable diligence in pursuing their rights

throughout the federal limitations period and until the date the habeas petition is filed.

Carpenter v. Douma, 840 F.3d 867, 870 (7th Cir. 2016). Kyles does not represent that he

made any effort to file a petition challenging his parole revocation in federal court or in

State court within the one-year limitations period or the three months that followed. He


                                              3
 USDC IN/ND case 3:20-cv-00959-JD-MGG document 5 filed 12/04/20 page 4 of 5


has attached correspondence showing that he sought additional information related to

his parole revocation in late 2019, but these efforts did not extend into 2020, nor does it

appear that such information was necessary to file a petition challenging the revocation.

On this record, the court cannot find that Kyles is entitled to equitable tolling.

       Kyles also argues that he is entitled to habeas relief because parole officials did

not provide him with information related to his revocation prior to his parole hearing in

July 2020. The Constitution entitles parolees to procedural due process for parole

revocation hearings, but “[t]here is no constitutional or inherent right of a convicted

person to be conditionally released before the expiration of a valid sentence.” Greenholtz

v. Inmates of Nebraska Penal and Correctional Complex, 442 U.S. 1, 7 (1979). Further, while a

State’s particular parole system could create a liberty interest that entitles an inmate to

procedural due process, the parole system for the State of Indiana has not. Huggins v.

Isenbarger, 798 F.2d 203, 206 (7th Cir. 1986); Averhart v. Tutsie, 618 F.2d 479, 482 (7th Cir.

1980); Murphy v. Indiana Parole Bd., 397 N.E.2d 259, 263 (Ind. 1979). Therefore, the claim

related to his parole hearing in July 2020 is not a basis for habeas relief.

       Pursuant to Section 2254 Habeas Corpus Rule 11, the court must consider

whether to grant or deny a certificate of appealability. To obtain a certificate of

appealability when a petition is dismissed on procedural grounds, the petitioner must

show that reasonable jurists would find it debatable (1) whether the court was correct in

its procedural ruling and (2) whether the petition states a valid claim for denial of a

constitutional right. Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, there is no basis for

finding that reasonable jurists would debate the correctness of this procedural ruling.


                                               4
 USDC IN/ND case 3:20-cv-00959-JD-MGG document 5 filed 12/04/20 page 5 of 5


Therefore, there is no basis for encouraging Kyles to proceed further, and a certificate of

appealability is denied.

       For these reasons, the court:

       (1) DISMISSES the habeas petition (ECF 1) because it is untimely;

       (2) DENIES Leon Z. Kyles, Jr., a certificate of appealability pursuant to Section

2254 Habeas Corpus Rule 11; and

       (3) DIRECTS the clerk to close this case.

       SO ORDERED on December 4, 2020

                                                   /s/JON E. DEGUILIO
                                                   CHIEF JUDGE
                                                   UNITED STATES DISTRICT COURT




                                             5
